Citation Nr: 0515635	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2002 RO decision that denied, in part, service 
connection for PTSD.  The veteran filed a notice of 
disagreement in May 2002.  In September 2002, the veteran 
perfected his appeal herein, shortly after the RO had issued 
a statement of the case that same month. 

In April 2003, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In September 2003, the Board remanded this case for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

During service the veteran did not engage in combat; however, 
there is sufficient verification that he experienced service 
stressors, which led to his current PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions and testimony; his service medical and 
personnel records; and private and VA medical treatment 
records dated from 2001 to 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran filed his claim seeking service connection for 
PTSD in February 2002.  His service personnel records 
revealed that he served in the Air Force from October 1965 to 
August 1969, including service in Korea from July 1968 to 
August 1969.  His report of separation, Form DD 214, listed 
his inservice specialty as security policeman.  While in 
Korea, the veteran was assigned to the 6167th Air Base 
Squadron at the Kimpo Air Base.  A temporary duty report, 
dated in December 1968, noted that the veteran was scheduled 
to attend a security training course at Osan Air Base, Korea, 
and at Camp Casey, Korea, from December 15, 1968 to December 
18, 1968.  He received no combat decorations, and the 
evidence does not otherwise show combat service.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran's service medical records revealed treatment for 
a variety of conditions.  
A treatment report, dated in March 1966, noted that he had 
the shakes, and wanted to talk to the Chaplain.  The report 
concluded with an impression of anxiety, and recommended that 
he temporarily be removed from duty.  An undated follow-up 
treatment report noted that he was now feeling fine, and that 
he has had no further shakes.  The veteran reported being 
somewhat disappointed in his Air Force career.  Examination 
revealed some immaturity and reduced insight, but found no 
psychoses or nervous disorders.  His separation examination, 
performed in June 1969, noted essentially normal findings 
throughout.

Through statements and testimony, the veteran has alleged 
multiple inservice stressors in support of his claim.  First, 
he alleges that a fellow airmen and friend, Fitzgerald, was 
shot and killed by another airmen, Riley, at Altus Air Force 
Base, in Oklahoma, around 1967.  He also claims that his 
inservice duties as a security policeman resulted in his 
being involved in multiple altercations while breaking up 
fights, during some of which he claims to have been injured.   

While stationed at the Kimpo Air Base in Korea, he claims 
that he would encounter the Korean National Police (KNP), who 
he alleges were generally unfriendly.  He specifically 
alleges that he was wrongfully detained and then robbed by a 
group of KNP officers.  Finally, he alleges that he received 
training on the 81 millimeter mortar and 50 caliber machine 
gun at Camp Casey in Korea.  While there, he testified that 
the North Koreans breached the demilitarized zone (DMZ) 
between North and South Korea.  

In order to verify his alleged stressors, the veteran 
submitted copies of numerous letters he wrote home to his 
spouse during his military service.  A letter, dated 
September 1, 1968, reported that some North Koreans had come 
through the DMZ, putting his base on red alert.  The same 
letter also noted that he was attacked while arresting a 
service member for drugs.
 
A letter, dated November 14, 1968, noted that 30 more North 
Koreans had come across the DMZ, which made 90 in the past 
two weeks.  He indicated that this gives him the creeps.  He 
then stated, "[o]ne thing for sure they don't get far, we 
nail them pretty fast."  

A letter, dated November 27, 1968, noted that the veteran was 
scheduled for 50 caliber machine gun and 81 millimeter mortar 
training at the DMZ from December 15th through December 18th, 
1968.  

A letter, dated March 8, 1969, noted that the veteran and 
another sergeant were attacked while trying to remove a drunk 
from a club.  The letter stated, "[w]e get a lot of stuff 
like this.  I just get tired of dragging drunks all over the 
place.  Sometimes I think if another drunk takes a swing at 
me I'll club the life out of him."

An undated letter, noted that he was with two officers called 
to break up a big fight.  He indicated that he received a 
black eye in the ensuing melee.

A letter, dated March 15, 1969, noted that while on patrol 
just outside of the base, a Korean took a "pop shot" at 
him.

At the hearing before the Board in April 2003, the veteran's 
spouse testified that she and the veteran were married prior 
to his going over to Korea.  She reported that the veteran 
was a totally changed person since returning from there.  She 
noted that he shakes at times, and that he sometimes lashes 
out while sleeping.  A statement from the veteran's spouse, 
dated in July 2004, noted that she had met and became friends 
with airmen Fitzgerald, who was shot and killed by another 
airmen, Riley, at Altus Air Force Base, Oklahoma, in 1967.  

A lay statement from a fellow airmen was received in November 
2002.  He noted that he served with the veteran as security 
police at Kimpo Air Base, Seoul, South Korea.  He indicated 
that this base was a primary entry and exit point for all 
U.S. personnel, equipment and supplies, and that they would 
frequently encounter service personnel from all branches of 
service, including many who were intoxicated.  He also 
indicated that he has knowledge that the veteran spent some 
time on the DMZ receiving mortar training.  Finally, he 
indicated that he and the veteran were there helping with 
security when the Pueblo crew was released.

A review of the veteran's post-service treatment records 
revealed psychiatric treatment beginning in 2001.  A 
treatment report, dated in March 2003, noted the veteran was 
having nightmares and night sweats secondary to trauma while 
in Korea.  The report noted the veteran's history of have 
been knocked out three times while serving as military police 
officer, and that he remembers the repatriation of the Pueblo 
crew.  The report concluded with a diagnosis of PTSD, 
secondary to trauma in Korea.  Subsequent reports show 
ongoing treatment, including therapy, for PTSD.  

In March 2004, a VA examination for PTSD was conducted.  The 
report of this examination noted the veteran's inservice 
stressors which included: having to work with the Korean 
National Police and being assaulted multiple times while 
attempting to break up barroom fights.  The veteran indicated 
that he worked with a three man team.  He also reported that 
he was at the DMZ several times for 50 caliber and mortar 
training.  After a mental status examination, the VA examiner 
opined that the veteran clearly meets the criteria for PTSD 
as defined in DSM-IV.

As noted above, the veteran has testified and submitted 
statements as to the scope of his inservice duties.  His 
assertions in this regard are supported by his service 
personnel records, letters he wrote home during his military 
service, and lay statements from a fellow airmen and his 
spouse.   Thus, there is credible supporting evidence that at 
least some of the claimed in-service stressors occurred.  
More importantly, giving the veteran the benefit of the 
doubt, the Board is satisfied that the veteran has submitted 
credible supporting evidence of the inservice stressors upon 
which the PTSD diagnosis in the VA March 2004 examination is 
based. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, all elements to grant service 
connection for PTSD are met.

As the Board has fully granted the veteran's claim for 
service connection, a detailed discussion of the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations, is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


